

117 S1951 IS: Alaska Native Vietnam Veteran Land Allotment Fulfillment Act of 2021
U.S. Senate
2021-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1951IN THE SENATE OF THE UNITED STATESMay 27, 2021Ms. Murkowski (for herself and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo make additional Federal public land available for selection under the Alaska Native Vietnam era veterans land allotment program, and for other purposes1.Short titleThis Act may be cited as the Alaska Native Vietnam Veteran Land Allotment Fulfillment Act of 2021.2.Making additional land available for selection under the Alaska Native Vietnam era veterans land allotment programAll Federal land identified as suitable for allotment selection in the report under subsection (c)(1) of section 1119 of the John D. Dingell, Jr. Conservation, Management, and Recreation Act (43 U.S.C. 1629g–1), and published by the United States Fish and Wildlife Service in the report entitled Identification of National Wildlife Refuge System Lands in Alaska That Should Be Made Available for Allotment Selection by Eligible Alaska Native Vietnam Era Veterans (November 2020), shall be made immediately available for selection in accordance with that section. 